In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-00-535 CR

____________________


MORRIS BROUSSARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 80695




OPINION
	A jury found Morris Broussard to be guilty of possession of marijuana in the
amount of five pounds or less but more than 4 ounces.  Tex. Health & Safety Code
Ann. § 481.121(a),(b)(3) (Vernon Supp. 2001).  The trial court assessed punishment at
two years of confinement in a state jail facility, probated over five years. 
	After appeal was perfected appellate counsel filed a brief in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).  The brief concludes no arguable error which
would support an appeal is presented, a conclusion with which we concur.  On June 14,
2001, Broussard was given an extension of time in which to file a pro se brief if he so
desired.  As of this date, we have received no response from the appellant.
	We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).  Accordingly, we affirm the judgment and sentence of
the trial court. 
	AFFIRMED.
								PER CURIAM

Submitted on October 22, 2001
Opinion Delivered October 31, 2001
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.